Title: From George Washington to Brigadier General Edward Hand, 19 October 1778
From: Washington, George
To: Hand, Edward


          
            Sir
            [Fredericksburg, 19 October 1778]
          
          You are forthwith to proceed to Albany and take the command at that place and its dependencies—The forts on the frontiers, and all the Troops employed there will be comprehended under your general command and direction—Besides the garrisons, there are at this time Warners Regiment—Aldens, the fourth Pensylvania Regiment under Lieut. Colo. Butler and the rifle corps, late Morgan’s—now commanded by Major Posey. The principal objects of your attention will be the defence of the frontiers, from the depredations of the Enemy, 
            
            
            
            and the annoyance of their settlements, as much as circumstances will permit; in which you will be aided by the militia of the Country.
          The late repeated incursions of the Savages and the mischief they have effected, have determined me to direct an expedition against Anaquaga, one of the chief places of their rendezvous. It is my present intention that General Clinton with a part of his Brigade shall be employed in this business, and Governor Clinton will furnish a body of militia, to assist in the enterprise. I have directed the former to proceed to Poughkeepsie, and consult the latter fully on the manner and means of conducting it—The Troops which are now on the frontier will either form a junction with these to render the operation more decisive; or according to circumstances may co-operate and form a diversion in their favor by making an attempt upon some other point—It will therefore be useful for you to be present at this consultation, to acquire thorough information of the nature of the expedition and the manner of co-operation; and I also recommend it to you to advise with the Governor at large upon the several matters, which will fall within the notice of your command—His extensive knowledge of the frontier and the resources of the Country in general will be very serviceable to you.
          General Stark now commands at Albany—I have written to him informi<ng> him that you are to succeed him. He will communicate all the particulars necessary for your information—I wish your earliest attention to be paid to the state of the Garrisons—to see whether the supplies of stores of every kind in them are sufficient—or if they are not to make up the deficiency. Given at Head Qua[r]ters the 19th October 1778.
          
            Go: Washington
          
        